Title: To Benjamin Franklin from Robert Morris, 11 January 1783
From: Morris, Robert
To: Franklin, Benjamin


SirOffice of Finance 11th. January 1783
On the ninth Instant, from an Investigation of Mr. Grands Accounts, then lately received, I found that after making due Allowance for Loan Office Bills &ca. which might still come upon him, my Drafts (and those which I have directed) would exceed, by Something more than six Millions (exclusive of the Interest payable by him in November on the Dutch Loan) any Funds which he could be possessed of. It appeared also by indirect Information so late as in the Month of September, that the Loan opened by Mr. Adams had not produced above three Millions, so that unless he had met with further Success, there would be a Deficiency of three Millions. Had the Court granted us twelve Millions in the first Instance, Had Mr. Adams’ Loan produced six Millions, had Mr de Beaumarchais Bills been provided for, without Recurrence to the American Banker, or finally had the heavy Deduction made by those Bills been replaced, this disagreeable Thing would not have happened. Presuming that the Loan of the last Year was exclusively at my Disposition, I drew during the Year to the Amount of it, and I am convinced that all my Bills, and those drawn by my Authority will have been paid. Rely on it, that as I told you in a former Letter, I have acted under the Influence of dire Necessity, and this you will be convinced of by a few out of many Circumstances. Enclosed you have a general State of the public Account, until the end of 1781: On which you will observe, that the Army was fed principally (tho scantily) by the specific Supplies called for at different previous Periods; and that there remained in the Treasury near three hundred thousand Dollars, being Part of the Money which Colo. Laurens brought with him from France. I also enclose you the Copy of a Letter written to Congress, on the twenty first of October, and of its several Enclosures whch. will need no Commentary, or if it did, I would only add that I have been obliged to sell part of the Goods which arrived here from Holland, in Order to raise so much Money as would save my sinking Credit from Destruction. I would go into a Detail of the various Measures pursued to stimulate the Exertions of the States, but to do this with Accuracy would be to give a tedious History of my whole Administration. Whatever Expedient could suggest itself which might have that desirable Effect, I have tried: and I do assure you that when I look back at the Scenes I have passed thro, they strike my own Mind with Astonishment. As soon as I can get the Accounts made up, I will transmit you the Total of our Expenditures, but to transmit, or even relate, our Hazards and Difficulties would be impossible.
Even at this Moment I am making farther Exertions to bring our unwieldy System into Form, and Ward off impending Evils, but what the Success may be Heaven knows. Imagine the Situation of a Man who is to direct the Finances of a Country, almost without Revenue (for such you will perceive this to be) surrounded by Creditors whose Distresses, while they encrease their Clamors, render it more difficult to appease them. An Army ready to disband or Mutiny. A Government whose sole Authority consists in the Power of framing Recommendations. Surely it is not necessary to add any Colouring to such a Piece, and yet Truth would justify more than Fancy could paint. The Settlement of Accounts, long and intricate beyond Comprehension, becomes next to impossible, from the Want of that Authority which is on the Verge of Annihilation from those Confusions which nothing can disipate except the complete Settlement of Accounts, and an honest Provision for Payment.
Upon Discovering the Situation of our Affairs, in the manner already mentioned, I laid them before Congress. You will know the Result. The Secretary of foreign Affairs will doubtless transmit their Act, to which I must add this farther Communication, that I expect my Bills will amot. to a Million, within a Month from this Date. There are Cases where Nothing worse can be apprehended from a Measure, than what would inevitably happen without it, and our present Position is one of them. An immediate Command of Money is alike necessary to our present Existence and future Prospects. In Europe, when this Letter arrives, you will know decidedly whether we are to expect Peace or War, but in America we must prepare for the latter; for by so doing we may forward Negotiations for Peace, and at the worst will only have incurred some additional Expence whereas by neglecting it, we risk the Chance of being taken unawares, and paying very dearly the Penalties of Neglect.
But Sir, notwithstanding these Reasons and many others which will justify every Counsel and every Act (however irregular in other Respects) I would not draw one more Bill, and I would boldly hazard every Consequence of the Omission, if I were not persuaded that they would be paid. On this Occasion your Sovereign will expect your most vigorous Exertions, and your Country will, I trust, be indebted to you in a Degree for her political Existence.
I am Sir your most obedient and humble Servant
Robt Morris
His Excellency Benjamin Franklin Esquire1st.
 
Endorsed: Mr Morris Jan. 11. 83 Money— Money—
